             Case 1:17-cr-00610-LGS Document 663 Filed 08/16/21 Page 1 of 2
                                                                                         Andrew M. J. Bernstein, Esq., Partner,
                                                                       Chair – White Collar Defense & Investigations Practice
                                                        1185 Avenue of the Americas | 31st Floor | New York, New York | 10036
                                                        T (212) 930 9700 | F (212) 930 9725 | abernstein@srf.law | www.srf.law




                                                                   August 14, 2021

BY ECF                             The September 27, 2021, 11:00 a.m. resentencing hearing shall take place
                                   over Zoom. So ordered.
Honorable Lorna G. Schofield
United States District Judge       Dated: August 16, 2021
Southern District of New York             New York, New York
40 Foley Square
New York, New York 10007

                             Re: USA v. Andre Cofield, 17-CR-610 (LGS)

Dear Judge Schofield,

In accordance with the Court’s August 5, 2021 order I write on behalf of both parties to provide a status
update to the above captioned matter.

On August 5, 2021, I was appointed as CJA counsel to represent Andre Cofield for the limited purpose of
conferring with Mr. Cofield in connection with his resentencing and coordinating his production for the
resentencing hearing. I have since conferred with Mr. Cofield over the phone and via email. I have
explained to him his right to be physically present at his resentencing hearing with counsel who is
physically present with him. Further, I explained that he can waive that right and choose to proceed via
video conferencing. Based on our conversations, it is my belief that Mr. Cofield fully understands his
rights and is able to make an informed decision. Accordingly, Mr. Cofield has chosen to waive his right to
be physically present at his currently scheduled September 27, 2021, 11:00 a.m. resentencing hearing. He
also consents to his counsel appearing remotely as well. The government also consents to conducting the
resentencing hearing remotely.

Through the assistance of the government, I have ascertained that Mr. Cofield’s Bureau of Prison’s
facility, FCI Schuylkill, does have the ability for Mr. Cofield to appear via video conferencing. FCI
Schuylkill has video conferencing equipment that is compatible with the devices located in SDNY
Courtrooms 1, 2, and 3 and it also has the ability to provide Zoom or Webex access to Mr. Cofield. For
technical reasons, FCI Schuylkill would need to be the party that provides the Zoom or Webex links. The
parties will defer to the Court as to which video conferencing option to select. We kindly ask the Court to
inform us of its preferred method of video conferencing as soon as practicable.

If the Court has any further questions, please feel free to contact my office or the government.

Thank you.


                                                                   Respectfully Submitted,
               Case 1:17-cr-00610-LGS Document 663 Filed 08/16/21 Page 2 of 2

Sichenzia Ross Ference LLP

                                                      ____________________
                                                      Andrew M. J. Bernstein
                                                      Partner
                                                      SICHENZIA ROSS FERENCE LLP
                                                      Counsel for Andre Cofield




                                             2
